COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
KEIWIT CORPORATION GROUP,
 
                         
  Appellant,
 
v.
 
ROBERT SILVA,
 
                         
  Appellee. 
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00333-CV
 
                         Appeal from
 
 210th District Court
 
of El Paso County,
  Texas
 
(TC # 2009-4743)




 
 


 
 


 
 



 
                                                     MEMORANDUM
OPINION
 
            Appellant, Kiewit Corporation Group,
has filed a motion to dismiss the appeal because it no longer desires to
prosecute the appeal.  See Tex.R.App.P.
42.1(a)(1).  We grant the motion and
dismiss the appeal.
 
January 25, 2012                                 ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.